 In the Matter Of KENNECOTT COPPER CORPORATION, NEVADA MINES DI-VISIONandINTERNATIONAL UNION OF MINE, MILL & SMELTER WORK-ERS, C. I. 0., FOR ITSELF AND ON BEHALF OF ITS RUTH MINERS UNION,LOCAL No. 124In the Matter of KFNNECOTT COPPER CORPORATION, NEVADA MINES Di-VISIONandINTERNATIONAL UNION OF MINE, MILL & SMELTER WORK-ERS,C. I. 0., FOR ITSELF AND ON BEHALF OF ITS STEPTOE MILL ANDSMELTERMEN'SUNION,, LOCAL No. 233Cases Nos. R-5381 and R-5382, respectivelySUPPLEMENTAL DECISIONANDORDERAugust 21, 1943On August 7, 1943, the National Labor Relations Boardissued aDecision,Direction of Elections, and Order in the above-entitledproceeding.'Upon further clarification as to the units proposed to'be appropriate by International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, Local No. 490, A. F.of L.; International Union of Operating Engineers, Local No. 3,A. F. of L.; and International Hod Carriers, Building and CommonLaborers Union, Construction and General Laborers Local UnionNo. 1339, A. F. of L., and upon agreement of all the parties, the re-quests for the amendment of the voting units in the manner set forthbelow are hereby granted.IT IS HEREBY ORDEREDthat the Direction of Elections be, and thesame hereby is, amended by striking therefrom voting groups (5),(11), and (12), and substituting therefor the following voting groupsrespectively :(5)All employees performing the work of boilermakers, boiler-maker helpers, head layer outers, layer outers, rivet heaters, riveters,sheet metal workers and helpers, tinners, steel car repairmen, weld-ers of the trade, including repairmen, handymen, repair helpers, pow-erhouse repair helpers, and the repairman operating a punch and1 51 N L R. B. 114052 N. L. R. B., No 8.42 KENNECOTT COPPER CORPORATION43shear machine, but excluding foremen, subforemen, and car walkers,to determine whether they desire to be represented by International-Brotherhood of Boilermakers, Iron Ship Builders and Helpers ofAmerica, Local No. 490, A. F. of L., or by C. I. 0., International Unionof Mine, Mill & Smelter Workers, Locals 124 and 233, for the purposesof collective bargaining, or by neither;(11)All employees performing the work of auxiliary engineers,boiler room engineers, and extra engineers in the power plant; iceplant engineers; oilers; assistants; helpers; waste boiler tenders; cast-ing machine operators; reverberatory department operators; coal milloperators; cottrell operators; precipitation operators; tractor driversand operators; dragline engineers; gas shovel operators; crane engi-neers; crane firemen; dinky engineers; dinky switchmen; mill andfeeder operators; car dumpers; motormen; crusher operators; flota-tion operators; filter operators; converter department operators; fur-nace helpers; feedermen; feedermen helpers; skimmers; tappers;rollmen; dumper and feeder carman; xanthate operator; ball ma-chinemen ; molding machinemen; punchers ; electric shovel operators ;second engineers; churn drill operators; prospect drill operators; drillhelpers; steam crane engineers and firemen; track shifter operators;mine motormen; mine motormen helpers; ore hoist engineers; com-pressor engineers; man hoist engineers; stationary boiler engineersand firemen; precipitation plant engineers; and engineers and fire-men; including feedermen of the reverberatory department; feedercarmen of the material handling and storage department; repairmen;handymen; and helpers, but excluding foremen and subforemen, todetermine whether they desire to be represented by InternationalUnion of Operating Engineers, Local No. 3, A. F. of L., or by C. I. O.,International Union of Mine, Mill & Smelter Workers, Locals 124 and233, for the purposes of collective bargaining, or by neither; and(12)All remaining production, construction, and maintenance em-ployees, including hourly paid samplers, but excluding executives,superintendents, general foremen, assistant general foremen, foremen,subforemen, assistant drill foremen, general powder foremen, assist-ant powder foremen, shift bosses, shaft bosses, stope and level bosses,mucker bosses, technical and professional employees, gas chemist,assistants, dairy employees, dairy field employees, clerical employees,commissary clerks, salaried samplers, Harry Haaser, F. M. Cork,employees in the watchmen's unit heretofore found to be a separateappropriate unit, employees for whom International Association ofMachinists, Local No. 279, is the certified collective bargaining repre-sentative, and employees covered by the contracts between Brother- 44DECTSJONS OF NATIONAL LABOR RELATIONSBOARDhood of Locomotive Engineers and Switchmen's Union of NorthAmerica, and, the Company, to determine whether they desire to berepresented by International Union of Hod Carriers, Building andCommon Laborers Union of America, Construction and GeneralLaborers Local Union No. 1339, A. F. of L., or by C. I. 0., Interna-tional Union of Mine, Mill & Smelter Workers, Locals 124 and 233,for the purposes of collective bargaining, or by neither.CHAIRMAN Mu.LIs took no part in the consideration of the aboveSupplemental Decision and Order.[Seeinfra,52 N. L. R. B. 1397 for Second Supplemental Decisionand Certification of Representatives.]